Citation Nr: 0909229	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-15 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and her brother

ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to November 
1968; he died in December 1982 and the appellant is the 
Veteran's widow.  She was remarried from December 1992 until 
the death of her second spouse in October 2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied claims for entitlement to 
DIC, death pension, and accrued benefits.  

The appellant and her brother testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of their testimony is associated with the claims 
file.  At the hearing, the appellant withdrew her claim of 
entitlement to accrued benefits.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).

In light of the grant of service connection for the cause of 
the Veteran's death, the issue of entitlement to service-
connected burial benefits is referred to the RO for 
appropriate action.  
FINDINGS OF FACT

1.  In a March 1983 rating decision, the RO denied service 
connection for the cause of the Veteran's death.  A notice of 
disagreement was not received within the subsequent one-year 
period, and that decision became final.

2.  In an unappealed June 1988 administrative decision, the 
RO denied entitlement to nonservice-connected death pension, 
and that decision became final.

3.  Evidence submitted since the RO's March 1983 and June 
1988 decisions, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
the cause of the Veteran's death, and therefore raises a 
reasonable possibility of substantiating the claim.

4.  The Veteran died in December 1982, and the certificate of 
death lists the cause of death as metastatic adenocarcinoma 
to liver.  

5.  At the time of the Veteran's death, service connection 
was in effect for acquired absence of the right hand and 
wrist, rated as 70 percent disabling; residuals of a shell 
fragment wound, right lower extremity with retained foreign 
bodies, right foot and post operative arthrotomy right knee, 
rated as 20 percent disabling; residuals of shell fragment 
wound left lower extremity and post operative arthrotomy left 
knee, rated as 20 percent disabling; residuals shell fragment 
wounds abdomen with retained foreign bodies, post operative 
surgery for small bowel obstruction, rated as 10 percent 
disabling; residuals shell fragment wound chest, rated as 10 
percent disabling; residuals shell fragment wound, absence, 
acquired right testicle, rated as 10 percent disabling; and 
an initial noncompensable rating was assigned for multiple 
scars, right upper extremity, left upper extremity, groin, 
and penis.  The combined rating was 90 percent, and 
entitlement to special monthly compensation was also 
established on account of anatomical loss of one hand and on 
account of anatomical loss o f a creative organ.  

5.  It is at least as likely as not that the Veteran's in-
service shell fragment wounds with retained foreign bodies, 
particularly those in the abdomen and liver, played a 
contributory role in producing, or at least accelerating, his 
untimely demise from liver cancer in 1982.

6.  The claim for accrued benefits has been withdrawn.

7.  The claim for non-service connected death pension is 
rendered moot by the grant of service connection for the 
cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's March 1983 rating decision which denied service 
connection for the cause of the Veteran's death, thus, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).

2.  The criteria for entitlement to service connection for 
the cause of the Veteran's death have been met.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.310, 
3.312 (2008).

3.  The appeal as to the issue of entitlement to accrued 
benefits is dismissed as no justiciable case or controversy 
is before the Board at this time. 38 U.S.C.A. §§ 7102, 7104, 
7105, 7107 (West 2007); 38 C.F.R. §§ 19.4, 20.101, 20.200, 
20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Given the favorable nature of the Board's decision to reopen, 
and grant, the previously denied claim of entitlement service 
connection for the cause of the Veteran's death, there is no 
prejudice to the appellant, regardless of whether VA has 
satisfied its duties of notification and assistance.

II.	Withdrawal of Claim for Accrued Benefits

Under 38 U.S.C.A. § 7105, a Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007). Withdrawal may be made 
by the appellant or by his or her authorized representative. 
38 C.F.R. § 20.204 (2007). On February 10, 2009, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant that she wished to withdraw 
her appeal involving entitlement to accrued benefits. As the 
appellant has withdrawn her appeal regarding this issue, 
there remain no allegations of errors of fact or law for 
appellate consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

III.  New and Material Evidence

The appellant seeks service connection for the cause of the 
Veteran's death; however, before the merits of the underlying 
service connection claim can be addressed, there must be new 
and material evidence presented to reopen the previously 
denied claim of service connection for the cause of the 
Veteran's death.

Service treatment records (STR's), including findings from a 
Physical Evaluation Board (PEB) reveal that the Veteran's 
right hand was blown off when he attempted to return a thrown 
hostile grenade when it exploded.  The grenade blew up while 
the Veteran had it in his possession.  In addition to losing 
his right hand, the Veteran also sustained multiple 
penetrating shell fragment wounds with residual retained 
foreign bodies in the left shoulder, chest, abdomen, lower 
extremities, and genitalia, including the penis.  The 
Veteran's right testicle had to be removed following 
orchiectomy as a result of the shell fragment wounds.  The 
Veteran suffered a secondary infection of the scrotum that 
was cleared with treatment.  

The PEB recommended discharge on the basis that the Veteran 
was no longer fit for duty.  A 100 percent prestabilization 
rating was assigned pursuant to 38 C.F.R. § 3.28 effective 
from November 26, 1968, the day following discharge from 
service.  The 100 percent pre-stabilization rating was 
confirmed and continued in April 1969.  In a June 1973 rating 
decision, the RO assigned initial scheduler ratings for each 
of the service-connected disabilities that, when combined 
under 38 C.F.R. § 4.25, totaled 90 percent.  Although the 
Veteran submitted correspondence to the RO in August 1973 
indicating disagreement with the June 1973 rating decision, 
the RO failed to act on that communication.
In the meantime, the Veteran died in December 1982, at age 
35.  The certificate of death notes only that the Veteran 
died from metastatic adenocarcinoma to liver.  

In a March 1983 decision, the RO denied service connection 
for the cause of the Veteran's death.  The basis of the 
denial was that the evidence of record did not show that the 
Veteran died of a service-connected disability or any other 
disability associated with service.

A notice of disagreement was not received within the 
subsequent one-year period.

The appellant contends that the Veteran death from liver 
cancer was greatly accelerated as a result of the multiple 
SFW's with retained foreign bodies.  

Additional evidence has been added to the record, including 
hearing testimony and a private medical opinion unequivocally 
linking the Veteran's death to his service-connected 
injuries.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that there was no relationship between the 
Veteran's death-causing liver cancer and his service-
connected injuries. 

Since the prior final decision, evidence has been added to 
the claims file, including hearing testimony and a private 
medical opinion.  The Veteran's widow testified that the 
Veteran's liver was punctured from the SFW's that penetrated 
his body at the time of the in-service injury.  The appellant 
further maintains that the foreign material left in the 
Veteran's body substantially contributed to the Veteran's 
death.  In support of her appeal, the Veteran submitted a 
private medical opinion showing a relationship between the 
Veteran's cause of death and his service-connected injuries.  
This additional evidence is new and material and reopening 
the claim of service connection for the cause of the 
Veteran's death is warranted.  

IV.  Merits of the Reopened Claim
Service Connection for the Cause of the Veteran's Death 

The appellant maintains that service-connection for the cause 
of the Veteran's death is warranted because she asserts that 
the Veteran's in-service shell fragment wounds with retained 
foreign bodies materially contributed to the cause of the 
Veteran's death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A veteran's death will be considered service connected where 
a service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).

To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death."  38 C.F.R. § 3.312(c).

The Veteran's Certificate of Death indicates that he died in 
December 1982 with the immediate cause of death being that of 
metastatic adenocarcinoma to liver.  At the time of the 
veteran's death, service connection was in effect for 
acquired loss of the right wrist; multiple shell fragment 
wounds (SFW's) with retained foreign bodies, of the right and 
left lower extremities, chest, and abdomen, including a small 
bowel obstruction; removal of the right testicle; and 
multiple scars of the right and left upper extremities, 
groin, and penis.  The combined rating was 90 percent.

In support of her assertions, the appellant submitted a 
private medical opinion regarding a likely etiology of the 
Veteran's liver cancer.  In the opinion, Dr. Standford, M.D. 
writes:

It is my opinion, based on my review of 
18 pages of medical records provided 
today which included the VA examination 
of April 1969, that this veteran's liver 
failure and ultimate death is on a more 
probable than not basis related t o his 
injury sustained in 1968.

There are no laboratory tests available 
for review.  It is not clear from the 
information sent to me if the patient had 
a primary or metastatic cancer in the 
liver.  It is most likely that during his 
course of medical treatment resulting 
from grenade explosion that he needed 
blood transfusions, though this is never 
mentioned.  There is always a possibility 
that he had contracted hepatitis C which 
could have led to liver cancer.

It is very likely that retained fragments 
and subsequent bowel obstructions led to 
abscesses and scar tissue which would 
impact the liver function.  

The service connected disability, in 
particular, the documented shell fragment 
damage to a vital organ, the liver, 
contributed substantially to the cause of 
death in that it rendered the veteran 
materially less capable of resisting the 
effects of liver cancer.  

There is no competent medical opinion to the contrary, and 
there is no reason to doubt the credibility of Dr. Stanford 
or the appellant.  Moreover, the service treatment records, 
and in particular, the May 1968 PEB report, note that the 
Veteran's injuries included a penetrating fragment wound of 
the right lobe of the liver that was surgically repaired.  In 
addition, there was also a small amount of purulent drainage 
from his right flank wound, apparently from the infra-hepatic 
space.  Thus, it is clear that the Veteran sustained 
incredibly serious internal injuries in Vietnam.  Given these 
findings, as well as the fact that the Veteran died from 
liver cancer at the young age of 35, Dr. Stanford's medical 
opinion is highly probative and, significantly, 
uncontroverted by any other evidence of record.  

As the competent and probative evidence of record indicates 
establishes that it is at least as likely as not that the 
Veteran's service-connected shrapnel wound injuries 
materially and substantially contributed to the Veteran's 
death, all doubt is resolved in the appellant's favor, and 
service connection for the cause of the Veteran's death is 
warranted.  












ORDER

As new and material evidence has been received, the claim of 
service connection for the cause of the Veteran's death is 
reopened.

Service connection for the cause of the Veteran's death is 
granted.  

The claim of entitlement to accrued benefits is dismissed.







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


